In a proceeding pursuant to CPLR article 78 to review a determination of respondent, made June 20, 1983, granting various area variances, the appeal is from a judgment of the Supreme Court, Orange County (Rubenfeld, J.), dated September 27, 1983, which dismissed the proceeding.
Judgment affirmed, with costs.
The record sufficiently sets forth the facts and the bases upon which respondent’s granting of the area variances rested, and the determination was supported by substantial evidence (Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). The fact that the property owner’s hardship was self-created, although a factor, does not preclude the granting of area variances (Matter of De Sena v Board of Zoning Appeals, 45 NY2d 105). Since the property did not meet minimum lot area requirements because of the municipality’s relocation of a certain street prior to both petitioner’s purchase of the property and the enactment of the zoning ordinance, self-created hardship existed only in the sense that the property was purchased after the lot was rendered substandard. Moreover, the property will be undevelopable without area variances (see, Matter of New York Inst. of Technology v Tanen, 112 AD2d 164). Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.